DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir and fluid cooler attached to the pair of eyeglasses as in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0187969 A1 to Hunter et al. (Hunter).
Regarding claim 1, Hunter teaches a hand-held or wearable device for cooling tissue of an eye of a patient (abstract which states in part “The method and device include a housing, a reservoir disposed within the housing for receiving a volume of fluid, an ejector mechanism configured to eject a stream of droplets having an average ejected droplet diameter greater than 15 microns, the stream of droplets having low entrained airflow such that the stream of droplets deposit on the eye of the subject during use.” and [0109] which states in part “In some instances, it may be desirable to control the temperature of the fluid in the device outside of the ejection cycle.  In these implementations, the device may include a cooling, e.g., a Peltier device, for keeping the fluid cool where needed.”), comprising a reservoir ([0009] which states in part “a reservoir disposed within the housing for receiving a volume of fluid.” and [0010-0012, 0068, 0080, 0107, 0110, 0113, 0115-0117, 0121-0126]) having a fluid therein, a support ([0009] which states in part “the device comprising a housing” and [0011, 0068, 0086, 0113, 0115-0116, 0121-0124, 0126) connected to the reservoir ([0009 which states in part “a reservoir disposed within the housing”) and configured to be positioned over a face of the patient, a nozzle ([0009] which states in part “an ejector mechanism configured to eject a stream of droplets” and [0080] which states in part “The droplet ejecting device includes ejection mechanism.  In some implementations, the mechanism includes an ejection plate or substrate.”  and [0010-0012, 0063, 0065, 0072, 0080, 0102, 0110-0111, 0113-0127]), a fluid cooler ([0109] which states in part “In some instances, it may be desirable to control the temperature of the fluid in the device outside of the ejection cycle.  In these implementations, the device may include a cooler, e.g., a Peltier device, for keeping the fluid cool where needed.”) configured to cool the fluid such that the fluid exits the nozzle at a temperature between -100oC and 15oC (a Peltier device is capable of without further modification cooling the fluid to a temperature of between -100oC and 15oC), an ultrasonic vibrator ([0068] which states “an ultrasonic ejector…the ejector may be a piezoelectric ejector”) coupled to the nozzle and configured to generate a mist from at least a part of the fluid ([0068, 0113, 0117, 0125-0127]), and the support coupled to the nozzle such that the nozzle is aligned to a center of a cornea when the support is positioned over the face of the patient ([0068] which states in part “alignment means” and [0095-0096] which states in part “The device may include a rest, support, or spacer to aid in alignment….Other implementations to ensure correct alignment of the device with the eye are also contemplated.”).
However, Hunter is silent with respect to the fluid cooler configured to cool the fluid after the fluid is output from the reservoir.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the fluid cooler as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 2 and 3, Hunter teaches the device of claim 1 as well as wherein the temperature is between -10oC and 10oC or 0oC and 15oC (the Peltier device of Hunter is capable of without further modification cooling the fluid to a temperature in the claimed ranged, and the claimed range is only functionally claimed with respect to the fluid coolers capabilities.)
Regarding claim 4, Hunter teaches the device of claim 1 as well as average droplet size and average initial velocity ([0063]).  However, Hunter does not specifically teach wherein a mass flow rate of the fluid as the fluid exits the nozzle is between 5 mg/sec and 500 mg/sec.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a mass flow rate as claimed, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.
Regarding claim 5, Hunter teaches the device of claim 1, but not wherein a cooling power of the fluid is greater than or equal to 0.3W.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a cooling fluid with a cooling power of greater than or equal to 0.3W, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.
Regarding claim 6, Hunter teaches the device of claim 1 as well as wherein the fluid comprises a fluid particle that has a volume smaller than 1 mm3 ([0063] which states in part “The droplets will be formed in distribution of sizes, each distribution having an average droplet size. The average droplet size may be in the range of about 15 microns to over 100 microns, greater than 20 microns to about 100 microns, about 20 microns to about 80 microns, about 25 microns to about 75 microns, about 30 microns to about 60 microns, about 35 microns to about 55 microns, etc. However, the average droplet size may be as large as 2500 microns, depending on the intended application.”).
Regarding claim 7, Hunter teaches the device of claim 1 as well as a pump (1670) configured to pump the fluid from the reservoir to the nozzle ([0121-0122]).
Regarding claim 8, Hunter teaches the device of claim 1 as well as wherein the fluid cooler comprises one or more Peltier modules ([0109] which states in part “In some instances, it may be desirable to control the temperature of the fluid in the device outside of the ejection cycle.  In these implementations, the device may include a cooling, e.g., a Peltier device, for keeping the fluid cool where needed.”).
Regarding claim 9, Hunter teaches the device of claim 8, but not specifically wherein a total cooling power of the one or more Peltier modules is between 0.3W and 100W.  .  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a total cooling power as claimed, since it has been held that wherein the general conditions of a claim are disclosed in the prior art (here application of a cooled fluid to the eye) discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 10-13, Hunter teaches the device of claim 1, but not wherein the fluid cooler comprises a vapor compression chiller, a Joule-Thompson cooler, a Stirling cycle cooler, or a passive cooler.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a desired fluid cooler on the basis for its suitability of the intended use as an obvious matter of engineering design choice, since Applicant has not disclosed that a vapor compression chiller, a Joule-Thompson cooler, a Stirling cycle cooler, or a passive cooler solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any of the fluid cooler modalities.  Furthermore, one of ordinary skill in the art would have expected a Peltier module and Applicant’s invention to perform equally well with either a Peltier module taught by Hunter or the claimed a vapor compression chiller, a Joule-Thompson cooler, a Stirling cycle cooler, or a passive cooler because the fluid coolers would perform the same function of cooling the fluid.  Therefore, it would have been prima facie obvious to modify Hunter to obtain the invention specified in claims 10-13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hunter.  
Regarding claim 16, Hunter teaches the device of claim 1 as well as wherein the fluid does not include a pharmacological anesthetic ([0110] which states in part “the fluid may again be an ophthalmic fluid that is ejected towards and eye 1616 of a human adult, child,  or animal.  Additionally, the fluid may contain an active pharmaceutical to treat discomfort, condition or disease of a human or an animal.”).
Regarding claim 17, Hunter teaches the device of claim 1 as well as a cone shaped end piece (openings 1626) coupled to the nozzle ([0112]), the cone-shaped end piece configured to be positioned on tissue outside of the eye of the patient while maintaining the nozzle spaced away from the eye (Fig. 16A).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as applied to claim 1 above, and further in view of US 2016/0279350 A1 to Besirli et al. (Besirli).
Regarding claims 14 and 15, Hunter teaches the device of claim 1, but not a temperature sensor configured to detect a temperature of the fluid at the nozzle or a controller configured to regulate the fluid cooler based upon the detected temperature.  Besirli teaches an applicator (10) including a controller (30) that can comprise a temperature regulating feedback loop to maintain a highly accurate temperature control to prevent excessive cooling where a temperature sensor 938) is operably coupled with the cold tip (26) ([0039]).  It would have been obvious to one having ordinary skill in the art to include the temperature sensor and controller regulating temperature according to the feedback loop including the temperature sensor to maintain a highly accurate temperature control and prevent excessive cooling as taught by Besirli ([0039]).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter as applied to claim 1 above, and further in view of US 2015/0018781 A1 to Rinderknect et al. (Rinderknect).
Regarding claims 18 and 19, Hunter teaches the device of claim 1, but not wherein the support is wearable so as to be worn by the patient or wherein the support comprises a pair of eyeglasses to be worn by the patient and wherein the reservoir and the fluid cooler are attached to the pair of eyeglasses.  Rinderknect teaches an analogous device (Fig. 1) to that of Hunter including a wearable frame (102) with an ejection device (104), a sensor unit (106) and an adapter unit (108).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a wearable device as taught by Rinderknect so as to provide a simple hands-free manner of alignment of the ejection device to the subject’s eye ([0007]).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794